Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 1, 2021

                                        No. 04-21-00196-CR

                               Ricky Maurice RICHARDSON, Jr.,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 5898
                          Honorable Kirsten Cohoon, Judge Presiding

                                           ORDER

        On April 14, 2021, the trial court signed a judgment revoking appellant’s community
supervision. The clerk’s record does not include the trial court’s certification of defendant’s
right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). Texas Rule of Appellate Procedure 25.2(a)(2)
requires the trial court to sign a certification of the defendant’s right of appeal each time it enters
a judgment of guilt or other appealable order. Rule 25.2(d) requires the clerk’s record to include
the trial court’s certification of the defendant’s right of appeal under Rule 25.2(a)(2). Tex. R.
App. P. 25.2(d). Although this certification “should be part of the record when notice is filed,” it
“may be added by timely amendment or supplementation under this rule or . . . by order of the
appellate court under Rule 34.5(c)(2).” Tex. R. App. P. 25.2(d); see also Tex. R. App. P.
34.5(c)(2) (explaining that “[i]f the appellate court in a criminal case orders the trial court to
prepare and file . . . [a] certification of the defendant’s right of appeal as required by these rules,
the trial court clerk must prepare, certify, and file in the appellate court a supplemental clerk’s
record”). If a certification showing the defendant has the right to appeal is not made part of the
record under these rules, the appeal must be dismissed. Tex. R. App. P. 25.2(d).

        Because the clerk’s record does not include the trial court’s certification of defendant’s
right of appeal following revocation of his community supervision, we ORDER the trial court, if
it has not yet signed a certification of defendants right of appeal, to sign such a certification on
or before July 12, 2021. We further ORDER the trial court clerk to file a supplemental clerk’s
record containing the trial court’s certification of defendant’s right of appeal on or before July
21, 2021.
                                              _________________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court